Citation Nr: 0328353	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 30, 1990, 
for the award of service connection for a psychophysiological 
gastrointestinal disorder (PPGID).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945 and May 1949 to August 1952.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  In that decision, the RO effectuated a March 1994 
Board decision granting service connection for PPGID.  The RO 
assigned an effective date of July 30, 1990, for the award of 
service connection for PPGID, corresponding to the date of 
receipt of the veteran's claim to reopen.  

The veteran appealed the RO's decision, arguing that he was 
entitled to an effective date in December 1952 for the award 
of service connection for PPGID, as he had filed an original 
claim at that time.  In a February 1999 decision, the Board 
denied his claim, finding that an effective date earlier than 
July 30, 1990, was not warranted.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending at the Court, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  In an April 2001 order, the Court 
vacated the Board's February 1999 decision and remanded the 
matter for readjudication, finding that it was not the 
function of the Court to determine in the first instance 
whether VCAA was more favorable to the veteran's claim.  

Thereafter, in a June 2002 decision, the Board again denied 
the veteran's claim, finding that an effective date earlier 
than July 30, 1990, was not warranted.  The veteran again 
appealed the Board's decision to the Court.  While the matter 
was pending before the Court, in January 2003, a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Motion for Remand and to Stay 
Further Proceedings.  In a March 2003 order, the Court 
granted the motion, vacated the Board's June 2002 decision, 
and remanded the matter for readjudication consistent with 
the January 2003 Motion.  

As previously noted by the Board, the issue of whether the 
initial rating action in November 1952 reflected clear and 
unmistakable error (CUE) was denied by rating action in 
January 1997, and the veteran was informed of the 
determination and his appellate rights by letter in February 
1997.  Although no notice of disagreement with the January 
1997 rating action was received from the veteran, the issue 
of CUE in the November 1952 rating action was erroneously 
included as a new issue in a supplemental statement of the 
case issued to him in September 1997, at which time he was 
also informed of his obligation to submit a substantive 
appeal within a specified time limit in order to perfect an 
appeal on any new issue.  

A timely substantive appeal is essential in order to confer 
appellate jurisdiction on the Board.  Roy v. Brown, 5 Vet. 
App. 554 (1993).  A timely substantive appeal has not been 
received from the veteran on the issue of CUE in the November 
1952 rating action.  Accordingly, the Board has no appellate 
jurisdiction over that issue, and the January 1997 rating 
action concerning CUE in the November 1952 rating action has 
become administratively final.  38 U.S.C.A. § 7105 (West 
2002).


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  According to the January 2003 Motion 
discussed above, the veteran has not yet received the 
required notification.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice should also be 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  After the action requested above has 
been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




